 In the Matter of A. ZEREGA'S SONS, INC.andCOMMITTEEFOR INDUS-TRIAL ORGANIZATION ON BEHALF OF THE EMPLOYEES OF A. ZEREGA'SSONS, INC.Case No. R-190.Decided February 19,1938Macaroni and Noodle Manufacturing Industry-I1lvestigation of Representa-tives:controversy concerning representation of employees: rival organizations;refusal by employer to recognize petitioner as exclusive bargaining representa-tivewithout proof of majority-UnitAppropriate for Collective Bargainvag:maintenance, production, shipping, and receiving employees; no controversy asto-Election OrderedMr. Mark Lauter,for the Board.Kotzen, Mann & Siegal,byMr. Abraham Mann,andMr. JosephYaspan,of New York City, for the Company.Liebman, Robbins, Pressman & Leider, by Mr. Harold I. Cammer,of New York City, for the Macaroni and Noodle Workers.Mr. John D'Amico,of Brooklyn, N. Y., for the Bakery and Con-fectioneryWorkers.Mr. D. R. Dimick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 29, 1937, Committee for Industrial Organization 1on behalf of the employees of A. Zerega's Sons, Inc., herein calledthe C. I. 0., filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of A.Zerega's Sons, Inc., Brooklyn, New York, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c)_ of the National Labor Relations Act, 49Stat. 449. herein called the Act.On October 25, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant to'Since the filing of the petition,Macaroni and Noodle Workers' Local IndustrialUnion,No 663,affiliatedwith the Committee for Industrial Organization,herein calledthe Macaroni and Noodle Workers,received a charter from the Committee for IndustrialOrganization, and at the hearing the name of the petitioning union wrs amended by sub-stituting the Macaroni and NoodleWorkers for the C. I. O.496 DECISIONS AND ORDERS497Section 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulation-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On December 3, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe C. I. 0., and upon the Bakery and Confectionery Workers' Inter-national Union of America,' a labor organization claiming to representemployees directly affected by the investigation.Pursuant to thenotice, a hearing was held on December 11, 1937, at New York City,beforeH. R. Korey, the Trial Examiner duly designated by theBoard.The Board, the Company, the Macaroni and Noodle Workers, andthe Bakery and Confectionery Workers participated in the hearing,the first three being represented by counsel and the latter by itsbusiness agent.Full opportunity to be heard, to examine and tocross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a New York corporation with its principal officeand plant located in Brooklyn, New York. The Company is engagedin the manufacture, sale, and distribution of macaroni, noodles, andsimilar products.Itmaintains an office in Chicago, Illinois, andemploys three salesmen who sell in New York, Pennsylvania, NewJersey, and New England.Flour and eggs are the principal raw materials used in the manu-facture of the Company's products.During the period from January1,1937 to November 30, 1937, the Company paid approximately'$500,000 for the raw materials used in its business, of which about 90per cent were shipped from points outside of the State of New York.Over the same period the volume of business done by the Companyamounted to $890,000.The percentage of sales and shipments to2Servicewas made upon the International Union but Bakery and ConfectioneryWorkers'International Union of America,Local No.445, herein called the Bakery andConfectionery workers,appeared and participated in the hearing 498NATIONAL LABOR RELATIONS BOARDpoints outside of the State of New York amounted to 36.7 per centof the total business, or in terms of dollars, approximately $326;000.Although there is some confusion in the record as to the number of-workers the Company employs, there apparently are from 120, to 125-general production employees normally employed in the plant, exclu-sive of foremen, chauffeurs, foreladies, office workers, and salesmen.II.THEORGANIZATIONS INVOLVEDMacaroni and Noodle Workers' Local Industrial Union, No. 663;is a labor organization affiliated with the Committee for IndustrialOrganization, admitting to its membership all production, main-tenance, shipping, and receiving employees of the Company, exclud-ing supervisory employees, chauffeurs, clerical and office workers, andsalesmen.Bakery and Confectionery Workers' International Union of Amer-ica, Local No 445, is a labor organization affiliated with the AmericanFederation of Labor, admitting to its membership the same, classes ofemployees as are eligible to membership in the Macaroni and NoodleWorkers.III.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of August 1937 a committee of the em-ployees of the Company called at the office of the Bakery and'_ConfectioneryWorkers 3 and asked to be organized.Thereafter,between September 1 and September 15, 1937, two or three meetings-were held by the Bakery and Confectionery Workers and a substan-tial number of application cards were obtained from the Zerega plantemployees.Shortly thereafter, on September 20, 1937, at a meeting conductedby the C. I. 0., a majority of the employees of the Company, whosenames appeared on the above-mentioned application cards, alsosigned C. I. O. membership cards.Michael Ricciardelli, a field rep-resentative for the C. I. 0., testified during the hearing that betweenSeptember 21 and September 27, 1937, he called on Frank Zerega,vice president of the Company, and stated that the C. I. O. repre-sented a majority of the Company's employees, and requested recog-nition of the C. I. O. as the exclusive bargaining representative of-such employees.Mr. Zerega refused to accept the representative'soral statement as proof of the contention that the C. I. O. repre-sented a majority of the Company's employees. The C. I. O. submit--At this time the Bakery and Confectionery Local was designated as Local No. 334.About October 10, 1937, the macaroni workers who were members of Local No. 334,obtained a charter from the A.F.L. International and are now known as the Bakery-and ConfectioneryWorkers' International Union of America,Local No. 445.Local No.334 remained in existence after the macaroni workers severed their connection, with it.- DECISIONS AND ORDERS499ted no other proof, and the Company refused to stipulate with the^C. I. 0. for an election conducted under the auspices of the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which, hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITBoth the Macaroni and Noodle Workers, and the Bakery and Con-fectioneryWorkers claim that all maintenance, production, shippingand receiving employees of the Company, excluding supervisory em-ployees, chauffeurs, clerical and office workers, and salesmen, constitutea unit appropriate for purposes of collective bargaining.Since bothunions are in agreement as to the classes of employees constituting anappropriate unit, and since the record supports their contention thatsuch a unit is appropriate, we see no reason for finding otherwise.We find that the maintenance, production, shipping and receivingemployees of the Company, excluding supervisory employees, chauf-feurs, clerical and office workers, and salesmen, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe record shows that the Company employs approximately 120to 125 employees within the unit we have found to be appropriate.Between September 1 and September 15, 1937, the employees of theCompany signed 87 Bakery and Confectionery Workers' applicationcards.4John D'Amico, organizer for the Bakery and ConfectioneryWorkers, testified that he knew the names of some of the workers whosigned the application cards.Although such cards were admittedinto evidence, the signatures appearing on the cards Were not verified.However, the statement was made that the signatures could be authen-ticated.The implication is clear from the record that the 87 em-ployees were workers within the appropriate unit.14Bakery andConfectionery Workers (A. F. L.) Exhibit 1. 500NATIONAL LABOR RELATIONS BOARDOn September 20, 1937, the organizational activities of the C. I. O.terminated in a meeting conducted by the C. I. O. at which meetingapproximately 100 to 105 of the employees of the plant attended.At,this meeting 89 5 C. I. O. membership cards were signed by the work-ers of the Company, and thereafter on or about September 28, 1937,an additional card was signed. It was clearly established duringthe hearing that all of the names appearing on the C. I. O. cardsrepresented workers within the appropriate unit, who were in theemploy of the Company on the dates the cards were signed.6Considering the above facts, it is apparent that a majority of theemployees of the Company became affiliated with the two rival labororganizations during a period not to exceed 20 days.An examinationof the cards submitted by the two organizations discloses that a greatmajority of the cards are duplications.We feel, therefore, that thereis not sufficient evidence to certify either organization as the exclusivebargaining representative of the employees.We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by theholding of an election by secret ballot to determine which of theunions, if either, the employees herein concerned desire to representthem.In accordance with our usual practice, eligibility to vote in theelectionwill be extended to those who were in the employ of theCompany, within the appropriate unit, during the pay-roll periodimmediately preceding September 29, 1937, the date of the filing ofthe petition, exclusive of those who since have voluntarily quit orhave been discharged for cause.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of A. Zerega's Sons, Inc., Brooklyn, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The maintenance, production, shipping and receiving employeesof A. Zerega's Sons, Inc., excluding supervisory employees, chauf-feurs, clerical and office workers, and salesmen, constitute a unit ap-6Alacaroni and Noodle Workers(C. I. 0.) Exhibits1-A to 1-E inclusive.6 Just prior to the close of the hearing counsel for the Company presented a paperdated December 9, 1937, allegedly signed by 90 of the employees of the Company.Thispaper stated in substance,that the Company's employees were satisfied with their jobs ;that they did not want the C. I. O. to represent them ; and that they did not want anelectionUpon objection the Trial Examiner refused to admit the paper into evidencebecause it wag not competently proved. DECISIONS AND ORDERS501propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith A. Zerega's Sons, Inc., Brooklyn, New York, an election bysecret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the' direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the mainte-nance, production, shipping and receiving employees of said Com-pany, exclusive of supervisory employees, chauffeurs, clerical andoffice workers, and salesmen, who were in the employ of the Com-pany during the pay-roll period immediately preceding September29, 1937, excluding those who since have voluntarily quit or havebeen discharged for cause, to determine whether they desire to berepresented byMacaroni and Noodle Workers' Local IndustrialUnion, No. 663, affiliated with the Committee for Industrial Organi-zation, or by the Bakery and Confectionery Workers' InternationalUnion of America, Local No. 445, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or by,neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONFebruary 26, 1938On February 19, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.On February 24, 1938, the Bakery and Confec-tioneryWorkers' International Union of America, Local No. 445,affiliated with the American Federation of Labor, the intervenor inthis proceeding, requested the Board to withdraw its name from theballot in the election which the Board ordered in said Decision andDirection of Election. Z02NATIONAL LABOR RELATIONS BOARDAfter due consideration of this request,the Board herebyDIRECTS that,the Direction of Election in the above-entitled mat-ter, dated October 27,1937,be amended by striking out the words,"to determine whether they desire to be represented by Macaroni andNoodle Workers' Local Industrial Union, No. 663, affiliated with the'Committee for Industrial Organization,or by the Bakery and Con-fectioneryWorkers'International Union of America, Local No. 445,affiliated with the American Federation of Labor, for the purposes of,collective bargaining, or by neither", which appear in the last sentence,of the last paragraph of said Direction of Election, and by insertingin lieu thereof the words, "to determine whether or not they desireto be represented by Macaroni and Noodle Workers' Local Indus-trialUnion,No. 663, affiliated with the Committee for Industrial'Organization,for the purposes of collective bargaining."